Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Tortoise Energy Infrastructure Corporation In planning and performing our audit of the financial statements of Tortoise Energy Infrastructure Corporation (the Company) as of and for the year ended, November 30 2008, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Company’s internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.
